United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Pleasant, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-455
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from an October 20, 2010
schedule award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has more than a 21 percent impairment of the right leg for
which he received a schedule award.
On appeal appellant generally asserts that he is entitled to the same impairment rating he
received for his left lower extremity in 2002.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 7, 2001 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim alleging that his federal duties caused severe osteoarthritis of the left knee. OWCP
accepted aggravation of bilateral osteoarthritis. On April 17, 2002 appellant underwent a left
total knee arthroplasty. On October 9, 2003 he was granted a schedule award for a 37 percent
impairment of the left lower extremity. Appellant retired in May 2005.
On April 15, 2009 Dr. Matthew B. Colligan, an osteopath, performed a right total knee
arthroplasty. On September 21, 2009 appellant filed a schedule award claim. In a September 10,
2009 report, Dr. Colligan advised that appellant had done well postoperatively, had no
complaints functionally or pain, and had reached maximum medical improvement. Appellant
stated that he was unable to find someone to perform an impairment rating.
OWCP referred appellant to Dr. Michael E. Holda, a Board-certified orthopedic surgeon,
for a second-opinion evaluation and impairment rating. In a November 7, 2009 report, Dr. Holda
reviewed the medical record and provided findings on examination. He stated that appellant
ambulated short distances normally and was able to stand on toes and heels. On examination of
the knees, Dr. Holda found no instability or tenderness bilaterally and mild swelling about the
left knee. He diagnosed postbilateral total knee arthroplasty. Dr. Holda advised that, in
accordance with Table 16-3 of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),2 appellant had a class 2
impairment, with a modifier of one for functional history and physical examination, and a zero
modifier for clinical studies. He concluded that appellant had a 21 percent impairment to each
lower extremity.
Dr. Nabil Angley, an OWCP medical adviser who is Board-certified in orthopedic
surgery, reviewed Dr. Holda’s report and agreed with his assessment that appellant had a 21
percent permanent impairment of each lower extremity.
By decision dated October 20, 2010, appellant was granted a schedule award for a 21
percent right lower extremity impairment, for a total of 60.48 weeks, to run from November 7,
2009 to January 4, 2011. OWCP noted that the 21 percent left lower extremity impairment
found by Dr. Holda was less than the 37 percent previously awarded for left lower extremity
impairment.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
2

A.M.A., Guides to the Evaluation of Permanent Impairment (6th ed. 2008).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition will be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).10 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
The accepted conditions are bilateral aggravation of osteoarthritis of the knees. On
October 9, 2003 appellant was granted a schedule award for a 37 percent impairment of the left
lower extremity. He filed an additional schedule award claim on September 21, 2009. After
appellant informed OWCP that he could not find a physician to perform an impairment rating,
OWCP referred him to Dr. Holda. In a November 7, 2009 report, Dr. Holda indicated that he
had utilized Table 16-3 of the sixth edition of the A.M.A., Guides in rating appellant’s
impairment. He advised that appellant had a class 2 impairment and identified modifiers of one
for functional history and physical examination and found no modifier for clinical studies.
Dr. Holda concluded that appellant had a 21 percent permanent disability of each lower
extremity. Dr. Angley, OWCP’s medical adviser, reviewed Dr. Holda’s report. He applied the
5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 494-531.

10

Id. at 521.

11

Id. at 23-28.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

adjustment formula to Dr. Holda’s findings and agreed with his conclusion that appellant had a
21 percent impairment of each lower extremity.
The Board finds that their reports constitute the weight of medical opinion. The record
does not contain an additional medical report that rates appellant’s left lower extremity
impairment in accordance with the sixth edition of the A.M.A., Guides. Appellant had
previously received a schedule award for a 37 percent impairment of the right lower extremity,
greater than the 21 percent identified by Dr. Holda. He therefore has not established entitlement
to a greater award than the 37 percent awarded on the right by decision dated October 9, 2003,
and the 21 percent awarded for the left lower extremity by decision dated October 20, 2010.
As to appellant’s argument on appeal, his 2002 schedule award was granted under the
fifth edition. The method used in rating impairment for purposes of a schedule award is a matter
which rests in the sound discretion of the Director. In the case of Harry D. Butler,13 the Board
addressed OWCP’s use of the A.M.A., Guides to evaluate impairment since the first edition
single volume published in 1971. The Director has adopted the subsequent editions of the
A.M.A., Guides and stated the specific date when use of each edition should be made applicable
to claims under FECA. Appellant has not established that the Director abused the discretion
delegated under section 8107 or the implementing federal regulations to make the sixth edition of
the A.M.A., Guides applicable to all claimants as of May 1, 2009. The fact that the sixth edition
revises the evaluation methods used in previous editions does not establish an abuse of
discretion. As noted in FECA Bulletin No. 09-03,14 the American Medical Association
periodically revises the A.M.A., Guides to incorporate current scientific clinical knowledge and
judgment and to establish standardized methodologies for calculating permanent impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a 21 percent right lower extremity impairment for
which he received a schedule award.

13

43 ECAB 859 (1992).

14

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

